Citation Nr: 1035496	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-17 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hepatic encephalopathy.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones
INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

A May 2010 Board decision granted the Veteran a 100 percent 
initial rating for posttraumatic stress disorder and remanded the 
service connection claims which remain on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicides 
(to include Agent Orange) during service.

2.  Hepatic encephalopathy and a seizure disorder are not 
included among the disabilities recognized by VA as associated 
with herbicide exposure; nor is there evidence that either 
disability was manifested to a degree of 10 percent or more 
within a year of discharge from service.

3.  The Veteran's current hepatic encephalopathy and current 
seizure disorder developed many years after discharge from 
service and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
hepatic encephalopathy have not been met.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection for 
a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated in December 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Board notes that a 
medical opinion has not been obtained with regard to the 
Veteran's service connection claims.  Under 38 C.F.R. § 
3.159(c)(4), in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or medical 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran suffered 
an event, injury or disease in service, or has a disease or 
symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability.  

In this case the Board finds that an examination and/or opinion 
is not necessary to decide the Veteran's claims.  The Board notes 
that the evidence of record does not establish that the Veteran 
experienced an event, injury or disease in service, and does not 
establish that the Veteran has a disease, or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifested during an applicable presumptive period.  Furthermore, 
there is no indication that hepatic encephalopathy or a seizure 
disorder may be associated with any event, injury, or disease in 
service, or that these disabilities may be associated with a 
service-connected disability.  Consequently, the Board has 
determined that it is not necessary to obtain a medical 
examination or obtain a medical opinion to decide the Veteran's 
claims.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran's service treatment records, private medical records 
and VA medical records have been obtained.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal and have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran first raised claims for service connection for 
hepatic encephalopathy and a seizure disorder in June 2006.  At 
that time he asserted that he has hepatic encephalopathy and a 
seizure disorder due to his exposure to Agent Orange during 
service.  At his September 2009 hearing the Veteran testified 
that he first developed hepatic encephalopathy and a seizure 
disorder about seven years previously.  When asked at the hearing 
why he thought these disabilities were related to service he did 
not provide a clear reason.

The Veteran's service treatment records do not indicate that the 
Veteran ever experienced hepatic encephalopathy or a seizure 
disorder during service.

The medical evidence of record indicates that the Veteran did not 
develop hepatic encephalopathy or a seizure disorder until more 
than 30 years after discharge from service.  Consequently, he is 
not entitled to presumptive service connection under 38 C.F.R. § 
3.307 for a chronic disease which developed within a year of 
discharge from service.

Hepatic encephalopathy and seizure disorders are not included 
among the diseases listed under 38 C.F.R. § 3.309(e) for which 
presumptive service connection may be granted for those Veterans 
who are presumed to have been exposed to herbicides based on 
their service in Vietnam.  The list of presumptive diseases are 
as follows: chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina), all chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's 
disease, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 75 Fed. Reg. 53202-216 (Aug. 31, 2010).  
Consequently, the Veteran is not entitled to presumptive service 
connection for hepatic encephalopathy or a seizure disorder based 
on his Vietnam service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, the Veteran is not precluded from 
establishing service connection for his condition with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case the Veteran indicated at his hearing that he did not 
have hepatic encephalopathy or a seizure disorder during service 
or for many years after discharge from service.  Although the 
Veteran has asserted that his current hepatic encephalopathy and 
seizure disorder are related to service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
A review of the medical evidence indicates that the Veteran did 
not have either hepatic encephalopathy or a seizure disorder 
prior to 2002.  Furthermore, none of the extensive medical 
records from both VA and from a private hospital has linked 
either hepatic encephalopathy or a seizure disorder to exposure 
to Agent Orange or due to any other incident of service.  The 
Board further notes that there is no medical evidence linking the 
Veteran's hepatic encephalopathy or his seizure disorder to his 
service-connected posttraumatic stress disorder.  See 38 C.F.R. 
§ 3.310 (2009).  Because the Veteran's hepatic encephalopathy and 
his seizure disorder did not develop within a year of discharge 
from service, because these disabilities are not related to any 
incident of service, are not related to exposure to Agent Orange, 
are not related to a service-connected disability, and have not 
been linked to service by any probative evidence, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.  Accordingly, service connection is not warranted for 
either hepatic encephalopathy or for a seizure disorder.


ORDER

Service connection for hepatic encephalopathy is denied.

Service connection for a seizure disorder is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


